PER CURIAM.
Appellant challenges the assessment of attorney’s fees and costs following his no contest pleas in two separate cases. The only point of error that must be addressed and which the state concedes, is the $255 assessed to the Criminal Justice Trust Fund pursuant to section 27.3455, Florida Statutes (1993) in one of the cost judgments. Section 27.3455(l)(a) limits such assessments to $200. Holloway v. State, 621 So.2d 562 (Fla. 2d DCA 1993). Accordingly, we remand for correction of the sentence by striking $55 of the $255 assessed to the Criminal Justice Trust Fund in case number 94-00262.
RYDER, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.